DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulp et al. U.S. PGPub 2017/0070842.
Regarding claims 1 and 8, Kulp discloses an artificial intelligence (AI) device comprising: a memory configured to store an appliance use recommendation model (e.g. pg. 1-2, ¶31 and 33; pg. 4, ¶45-46; pg. 7-8, ¶84; pg. 16-17, ¶128; Fig. 2A, 2B and 20); a communication interface configured to perform communication with a home appliance (e.g. resource, thermostat/HVAC system) (e.g. pg. 1-2, ¶31 and 33; pg. 4, ¶45-46; pg. 7-8, ¶84; pg. 16-17, ¶128; Fig. 2A, 2B and 20); and a processor configured to: acquire user information (e.g. user habits/schedule), use information of the home appliance (e.g. previous/scheduled settings) and weather information (e.g. weather data, outdoor temperature) (e.g. pg. 1-2, ¶31 and 33; pg. 4, ¶45-46; pg. 7-8, ¶84; pg. 16-17, ¶128; Fig. 2A, 2B and 20), acquire whether use of the home appliance is recommended and a recommended use time of the home appliance from the user information, the use information of the home appliance and the weather information, using the appliance use recommendation model (e.g. pg. 1-2, ¶31 and 33; pg. 4, ¶45-46; pg. 7-8, ¶84; pg. 16-17, ¶128; Fig. 2A, 2B and 20), and output a recommendation comment indicating information on use of the home appliance based on the recommended use time (e.g. pg. 1-2, ¶31 and 33; pg. 4, ¶45-46; pg. 7-8, ¶84; pg. 16-17, ¶128; Fig. 2A, 2B and 20).
 	Regarding claim 2, Kulp discloses the AI device of claim 1, wherein the recommended use time includes a morning time, an afternoon time and an evening time (e.g. periods in a 24 hour day; home, away, sleep time periods) (e.g. pg. 1-2, ¶31 and 33; pg. 4, ¶45-46; pg. 7-8, ¶84; pg. 16-17, ¶128; Fig. 2A, 2B and 20), and wherein the processor is configured to output the recommendation comment inducing the use of the home appliance at any one of the morning time, the afternoon time or the evening time (e.g. pg. 1-2, ¶31 and 33; pg. 4, ¶45-46; pg. 7-8, ¶84; pg. 16-17, ¶128; Fig. 2A, 2B and 20).
 	Regarding claims 3 and 10, Kulp discloses the AI device of claim 1, wherein the appliance use recommendation model is an artificial intelligence network based model subjected to supervised learning by a deep learning algorithm or a machine learning algorithm (e.g. pg. 1-2, ¶31 and 33; pg. 4, ¶45-46; pg. 7-8, ¶84; pg. 16-17, ¶128; Fig. 2A, 2B and 20).
 	Regarding claims 4 and 11, Kulp discloses the AI device of claim 1, wherein the user information includes information on current activity of a user (e.g. user habits) and schedule information of the user (e.g. user schedule), and wherein the use information of the home appliance includes a non-use period (e.g. vacation mode/off system setting) (e.g. pg. 4-5, ¶50) of the home appliance and a use time of the home appliance (e.g. pg. 1-2, ¶31 and 33; pg. 4, ¶45-46; pg. 7-8, ¶84; pg. 16-17, ¶128; Fig. 2A, 2B and 20). 
 	Regarding claims 5 and 12, Kulp discloses the AI device of claim 4, wherein the processor is configured to acquire the recommendation comment based on the non-use period of the home appliance, the use time of the home appliance, the schedule information and the weather information (e.g. pg. 1-2, ¶31 and 33; pg. 4, ¶45-46; pg. 7-8, ¶84; pg. 16-17, ¶128; Fig. 2A, 2B and 20).
 	Regarding claims 6 and 13, Kulp discloses the AI device of claim 5, wherein the recommendation comment includes the recommended use time of the home appliance and a use period of the home appliance (e.g. pg. 1-2, ¶31 and 33; pg. 4, ¶45-46; pg. 7-8, ¶84; pg. 16-17, ¶128; Fig. 2A, 2B and 20).
 	Regarding claims 7 and 14, Kulp discloses the AI device of claim 1, wherein the processor is configured to: receive the use information of the home appliance from the home appliance (e.g. pg. 1-2, ¶31 and 33; pg. 4, ¶45-46; pg. 7-8, ¶84; pg. 16-17, ¶128; Fig. 2A, 2B and 20), receive the user information from a mobile terminal of a user (e.g. pg. 1-2, ¶31 and 33; pg. 4, ¶45-46; pg. 7-8, ¶84; pg. 16-17, ¶128; Fig. 2A, 2B and 20), and receive the weather information from an external server (e.g. pg. 7, ¶83; pg. 8, ¶88).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
August 17, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116